Title: James Duane and Ezra L’Hommedieu to Alexander Hamilton and William Floyd, 1 September 1783
From: Duane, James,L’Hommedieu, Ezra
To: Hamilton, Alexander,Floyd, William


Prince Town [New Jersey] Sept. 1. 1783
Honorable Gentlemen,
We enclose you an Extract of Dispatches from his Excellency our Governor received this Day, respecting the Instructions of the Legislature at their last Sessions for the Security of the Western Posts.
You will be pleased to observe that an official Report on a subject so interesting to the State is deemed to be necessary; as well as a particular Detail of the Motives which influenced Congress, against the declared sense of the State, to give Directions to the Commander in Chief for garrisoning those Posts with Continental Troops. This is a Duty to which, not having been present at the Debates, we find ourselves incompetent. We can therefore only refer his Excellency and the Legislature to you, our worthy Colleagues, who being fully possessed of the Facts, can alone give the necessary official Information.
With Sentiments of the most perfect Esteem and Regard we have the Honour to be Gent. Your most Obedient Humble Servants
Jas. Duane
Ezra LHommedieu
The Honorable Colos. William Floyd & Alexander Hamilton

